DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered.
Claim 1 has been amended. Claim 8 has been cancelled. Claims 1-19 are pending, with claims 11-19 being withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the 112(b) rejection set forth in the Final Rejection of 2/5/2021; therefore, the 112(b) rejection is withdrawn.
Applicant’s arguments, see pg. 8, filed 8/4/2021, with respect to the rejection(s) of claim(s) 1 under § 103 have been fully considered and are persuasive. The Applicant argues that claim 1 has been further amended to include the label overlaps and none of the references teach the new limitations of wherein the rotationally asymmetric product container is an actuator of a metered dose inhaler. The Examiner agrees that none of the references teach the label overlaps or that the rotationally asymmetric product container is an actuator of a metered dose inhaler. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MALTHOUSE (U.S. 4,447,280, provided in IDS of 10/23/2019) in view of SCHREINER (DE 10106383 A1), KEY (U.S. PGPUB 2013/0025529), Maharashi Udyog (Rotary Sticker Labelling Machine, https://www.youtube.com/watch?v=kmDb84KKtRc&list=PL-62iyDyzfYhRnMy06vztKTGFYPKbRIBZ&index=4), hereinafter UDYOG, and FENLON (U.S. PGPUB 2014/0116428).
Regarding claim 1, MALTHOUSE teaches: A labelling system configured to apply a label to a rotationally asymmetric product container (MALTHOUSE teaches a labelling system to apply a label [Abstract; Fig. 1; Col. 1, lines 4-8]. In regards to the rotationally asymmetric product itself, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. In the alternative, it would have been obvious to one of ordinary skill in the art at the time the invention was made to label a rotationally asymmetric product container, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, one would have been motivated to select the shape of asymmetric product container for the purpose of labelling various containers), the 5labelling system comprising: a conveyor comprising a movable track, the conveyor having an infeed station and an outfeed station opposite the infeed station (MALTHOUSE teaches bottles (26, 28) which are initially feed to the equipment by a conveyor (30) [Fig. 1; Col. 4, lines 5-7]); a spindle rotatably supported on the movable track and configured to support the rotationally asymmetric product container (MALTHOUSE teaches each of the bottles is supported on a rotatable platen (37), which Examiner is interpreting as spindle, to allow the label to extend below the bottle in a skirt [Col. 4, lines 10-12]); 10an applicator arm configured to feed the label toward the conveyor when the movable track advances the spindle and the rotationally asymmetric product container toward the applicator arm (MALTHOUSE teaches the strip (22) of labels is drawn into the label feeder assembly by a main or drive roll (52) combining with a rubber pinch roll (54) which is biased towards the main roll (52) by a pneumatic actuator (56) operating on the end of an L-shaped art (52) [Col. 4, lines 51-56]); an actuator configured to move between a retracted position and an extended position (MALTHOUSE teaches an actuator (202) results in moving an assembly, which includes extending and retracting the assembly [Fig. 2; Col. 10, lines 20-23]); and 15a roller rotatably coupled to an end of the actuator, wherein the roller is configured to press a leading edge of the label against the rotationally asymmetric product container when the actuator is in the extended position, and wherein the roller is configured to rotate and follow along at least a portion of the rotationally asymmetric product container and press the label against the portion of the rotationally asymmetric product container to wrap the label entirely around the portion of the rotationally asymmetric product container such that one end of the label overlaps and physically contacts an opposite end of the label and an upper edge of the one end is aligned with an upper edge of the opposite end; and a pair of rails supported above the movable track (MALTHOUSE shows a pair of rails supported above the track [Fig. 1]), wherein the pair of rails extends from a first end proximate to the infeed station of the conveyor and a second end proximate to the applicator arm (MALTHOUSE shows the rails extends from a first end infeed station to a second end that goes to the label feeder [Fig. 1]), and wherein the rotationally asymmetric product container is an actuator of a metered dose inhaler and the portion of the rotationally asymmetric product container is an actuator body of the actuator of the metered dose inhaler (In regards to the rotationally asymmetric product itself, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647).
MALTHOUSE does not explicitly teach a roller rotatably coupled to an end of the actuator, wherein the roller is configured to press a leading edge of the label against the product container. In the same field of endeavor, labeling machines, SCHREINER teaches each label detaching from the carrier tape (12) runs onto one of the containers (1) being passed and is pressed on by the press roller (13), the pressing force being controlled via a hydraulic cylinder (14), which Examiner is interpreting as the actuator [Fig. 1; 0028]. It would have been obvious to modify MALTHOUSE, by having an actuator and roller coupled to the actuator to press the label onto the product, as suggested by SCHREINER, in order to have a secure permanent connection guaranteed between the label and the product [0012]. Furthermore, it would have been obvious to modify MALTHOUSE with an actuator and roller on the end of the actuator to press the label against the product, as it is known in the art to do so. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." See KSR Int'l Co. v. Teleflex Inc., 
MALTHOUSE and SCHREINER do not explicitly teach that the label overlaps with the edges when putting on the label. In the same field of endeavor, labels, KEY teaches the base label (100) may be selected to be slightly longer than a circumference of the object on which it is placed, such that the trailing edge (104) overlaps the leading edge (102), and the trailing edge is affixed to the leading edge (102) [Fig. 2, 5B; 0039; 0046]. KEY also teaches the containers are used for medication and the labels are for illustrating the correct dosage of medication [0002] and the container can be an inhaler [0066; 0073]. It would have been obvious to modify MALTHOUSE and SCHREINER by having the trailing edge overlap the leading edge, as suggested by KEY, in order to label consumer product containers [0002].
As stated above, in regards to the rotationally asymmetric product itself, a recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 
In the alternative, MALTHOUSE is silent as to a rotationally asymmetric product container. 
In the same field of endeavor, labeling systems, UDYOG shows an asymmetric product container [0:21]. UDYOG further shows a pair of rails from the infeed station to the label applicator [1:54-1:59] It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MALTHOUSE, by labeling an asymmetric product container and having a pair of rails, as shown by UDYOG, in order to label various types of containers and to prevent them from falling off the conveyor belt as it moves the products.
In regards to the shape of the asymmetrical rotating product being the shape of an inhaler, it would have been obvious to one of ordinary skill in the art at the time the invention was made to label a rotationally asymmetric product container or inhalers, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. See In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. 
In the alternative, MALTHOUSE, SCHREINER, KEY and UDYOG do not specifically teach the shape of the inhaler or the inhaler having an actuator body. In the same field of endeavor, inhalers, FENLON teaches a metered-dose inhaler that comprises a medicament-containing vessel (10) which is inserted into the actuator body (20) [0023; Fig. 1]. FENLON also teaches that inhalers can be labelled with stickers [0046]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’ invention to modify MALTHOUSE, UDYOG, SCHREINER and KEY, by labeling an inhaler and the inhaler having an actuator body, as suggested by FENLON, in order to indicate the inhaler has parts [0002; 0044].
Regarding claim 6, SCHREINER further teaches: wherein the actuator is a hydraulic cylinder (SCHREINER teaches a hydraulic cylinder (14) [0028; Fig. 1]).
Regarding claim 7, SCHREINER further teaches: wherein the actuator is a pneumatic cylinder (SCHREINER teaches a pneumatic cylinder (114) [0032; Fig. 2]). 
Regarding claim 9, SCHREINER further teaches: further comprising a peel plate proximate to an end of the applicator arm proximate to the conveyor, wherein the peel plate is 20configured to peel the label off of a removable backing sheet (SCHREINER teaches a dispensing edge (7), which Examiner is interpreting as peel plate, that pulls the label (8) from the carrier KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MALTHOUSE (U.S. 4,447,280), SCHREINER (DE 10106383 A1), KEY (U.S. PGPUB 2013/0025529), Maharashi Udyog (Rotary Sticker Labelling Machine, https://www.youtube.com/watch?v=kmDb84KKtRc&list=PL-62iyDyzfYhRnMy06vztKTGFYPKbRIBZ&index=4), hereinafter UDYOG, and FENLON (U.S. PGPUB 2014/0116428), as applied to claim 1 above, and further in view of Milgram, Jr. et al. (U.S. 5,021,116), hereinafter MILGRAM.
Regarding claim 2, MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON teach all of the limitations as stated above, but are silent as to the actuator is configured to swing in a first direction about an axis substantially perpendicular to the movable track. In the same field of endeavor, labeling machine, MILGRAM teaches a swing actuator (52) that swings the application head in a direction perpendicular to the conveyor (10) [Fig. 2; Col. 4, lines 20-27; Col. 6, lines 60-68]. MILGRAM also teaches swinging an actuator (92) [Col. 10, lines 44-50]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON, by having a swing actuator, as suggested by MILGRAM, in order to easily adjust the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MALTHOUSE (U.S. 4,447,280), SCHREINER (DE 10106383 A1), KEY (U.S. PGPUB 2013/0025529), Maharashi Udyog (Rotary Sticker Labelling Machine, https://www.youtube.com/watch?v=kmDb84KKtRc&list=PL-62iyDyzfYhRnMy06vztKTGFYPKbRIBZ&index=4), hereinafter UDYOG, FENLON (U.S. PGPUB 2014/0116428), and Milgram, Jr. et al. (U.S. 5,021,116), hereinafter MILGRAM, as applied to claim 2 above, and further in view of Sadegh et al. (U.S. PGPUB 2005/0120601), hereinafter SADEGH.
Regarding claim 3, MALTHOUSE, SCHREINER, KEY, UDYOG, FENLON and MILGRAM teach all of the limitations as stated above, but are silent as to a spring hinge coupled to the actuator. In the same field of endeavor, actuators, SADEGH teaches a spring hinge (142) coupled to an actuator (110) [0037; Figs. 8-9]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MALTHOUSE, SCHREINER, KEY, UDYOG, FENLON and MILGRAM, by having a spring hinge coupled to an actuator, as suggested by SADEGH, in order to bias the actuator and provide a bias force [0007].
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALTHOUSE (U.S. 4,447,280), SCHREINER (DE 10106383 A1), KEY (U.S. PGPUB 2013/0025529), Maharashi Udyog (Rotary Sticker Labelling Machine, https://www.youtube.com/watch?v=kmDb84KKtRc&list=PL-62iyDyzfYhRnMy06vztKTGFYPKbRIBZ&index=4), hereinafter UDYOG, and FENLON (U.S. PGPUB 2014/0116428), as applied to claim 1 above, and further in view of Fletcher et al. (U.S. PGPUB 2009/0126850), hereinafter FLETCHER.
Regarding claims 4-5, MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON fail to teach the roller comprises resilient material that is foam. In the same field of endeavor, labeling systems, FLETCHER teaches each roller (22) has a resilient surface and the resilient material of the sleeve may be foam rubber [0034; Abstract] or may be in the form of a foam [0010]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON, by having the roller/wheel be of a foam rubber, as suggested by FLETCHER, in order to ensure the roller makes contact over the full area of each label [0034].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MALTHOUSE (U.S. 4,447,280), SCHREINER (DE 10106383 A1), KEY (U.S. PGPUB 2013/0025529), Maharashi Udyog (Rotary Sticker Labelling Machine, https://www.youtube.com/watch?v=kmDb84KKtRc&list=PL-62iyDyzfYhRnMy06vztKTGFYPKbRIBZ&index=4), hereinafter UDYOG, and FENLON (U.S. PGPUB 2014/0116428), as applied to claim 1 above, and further in view of Orlandi et al. (U.S. PGPUB 2009/0313947), hereinafter ORLANDI.
Regarding claim 10, MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON teach all the limitations as stated above, but are silent as to further comprising an anti-static bar. In the same field of endeavor, labelling machines, ORLANDI teaches downstream of the arc A, there can be provided an antistatic bar (105) [0045]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MALTHOUSE, SCHREINER, KEY, UDYOG and FENLON, by having an antistatic bar, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.B./Examiner, Art Unit 1748    

                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748